Citation Nr: 1826180	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  07-37 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for breast cancer with maxillary metastasis, to include as secondary to service-connected fibrocystic breast disease, and as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the claims folder.

In March 2011, the Board remanded the case for further development by the originating agency.  In a May 2016 decision, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for breast cancer with maxillary metastasis, to include as secondary to service-connected fibrocystic breast disease, and as due to exposure to ionizing radiation; entitlement to service connection for lymphedema, to include as secondary to service-connected fibrocystic breast disease; entitlement to an evaluation in excess of 10 percent for residual scarring of the right breast; and entitlement to a temporary total disability evaluation for convalescence following treatment for breast cancer.  The Veteran appealed the decision.  The United States Court of Appeals for Veterans Claims (Court) remanded only the issue of entitlement to service connection for breast cancer with maxillary metastasis, to include as secondary to service-connected fibrocystic breast disease, and as due to exposure to ionizing radiation, in a Joint Motion for Remand (JMR) dated in April 2017.

The Board remanded the case again in July 2017, for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

Breast cancer with maxillary metastasis was not manifested during service or within one year thereafter, and is not causally or etiologically related to service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Breast cancer with maxillary metastasis was not incurred in or aggravated by service, and may not be presumed related to service and is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  The appeal was most recently remanded in July 2017 for further development, including affording the Veteran an adequate VA examination and opinion.  The requested VA examination and opinions were conducted and submitted in August 2017 and January 2018.  Furthermore, the appellant was afforded the opportunity to submit additional evidence as well as testify at a Travel Board hearing in April 2010.  Neither the information of record nor the contentions of the appellant suggest that additional pertinent information or evidence can be obtained in this case through further assistance from VA.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service discharge.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 309(a) (2017).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that her breast cancer was present during active duty, but was unable to be detected due to her service connected-connected fibrocystic breast disease. She has also argued that the breast cancer is a direct result of her fibrocystic breast disease.  Alternatively, she argues that her breast cancer may have developed as a result of radiation exposure.  In this regard, she has reported that during her tour of duty in Japan, she was diagnosed with fibrocystic breast disease or a possible cyst, in the same area of her breast where cancer was later diagnosed. She argues that the issue was classified as fibrocystic breast disease or a cyst because of her young age. She also claims that once she returned to the United States in 1987, because of her young age (28), she was told by a military doctor that she needed to have a mammogram every six months (twice a year), to monitor the area of her breast that she was having problems with, thereby exposing her to radiation at a very young age.  She claims that this process continued for numerous years, until she was in her thirties, when it was reduced to once a year, and that when she became a lactating mother, a doctor classified the area of concern in her breast as a possible cyst.  See October 2005 statement and May 2014 statements from the Veteran.

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Cancer of the breast is included in the list of diseases set forth in 38 C.F.R. § 3.309.  Therefore, the presumption is applicable to this claim.

The term radiation-exposed veteran means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309 (d)(3)(i).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

In accordance with the Board's March 2011 remand directives, information was requested from the National Personnel Records Center (NPRC) in an attempt to confirm any radiation risk or exposure for the Veteran during active duty service.  The information received from NPRC shows that the Veteran's occupations during service included Retail Sales Specialist, Equipment and Inventory Management Technician and Requisitioning Clerk.  The records are negative for evidence supporting exposure to radiation during active duty service.  In a letter from the Department of the Air Force dated in October 2013, it was noted that a query of the occupational radiation exposure monitoring records in the US Air Force Master Radiation Registry (MRER) (the single repository for occupational radiation exposure monitoring for all Air Force personnel) was completed for the Veteran.  However, no external or internal exposure data was found.  As the information from the Department of the Air Force did not result in a positive dose estimate, the Board finds that the evidence does not show that the Veteran was exposed to ionizing radiation during service in Japan.  Without a proper dose estimate, the Board finds that the Veteran was not exposed to ionizing radiation.  Therefore, the presumption of service connection does not apply.  The Board must then address direct service connection.

September 2006 treatment records from VA physician, S.D., MD note that the Veteran has had problems with surveillance of dense breasts with multiple nodules, which have made mammograms difficult.  In December 1993, a mammogram from Tampa indicated multiple 7.0 to 10.0 mm right breast nodules and they recommended a recheck in six months.  The next mammogram of record is from February 1995 that commented on multiple bilateral upper outer quadrant nodules in the 7.0 to 10.0 mm range, which appeared stable.  In November 1997, the Veteran was referred with a palpable right breast lump at the 10 o'clock position near the nipple.  A mammogram was able to comment on fibroglandular changes asymmetrically prominent on the right, but no definite change in multiple nodules.  The Veteran's first mammogram in January 2002 done at Lake Shore noted scattered fibroglandular densities.  During an office visit in December 2002, she complained of tenderness at the 9 o'clock position of the right breast, for which there was no specific lump, but dense breast tissue and tenderness.  In May 2003, the Veteran had an abnormal mammogram at Lakeshore, which showed a dense right upper outer quadrant nodule that had previously been 8.0 x 6.0 mm and now appeared a little larger.  An ultrasound was recommended at that time.  Later in May 2003, a right breast ultrasound was performed, and  the nodule was characterized as lobular and 9.6 x 7.9 x 7.5 mm and biopsy was recommended.  The Veteran accessed biopsy through a surgery consult at Gainesville VA and then went on to a needle biopsy at Shands and then further surgery, which documented a stage 3A right invasive ductal carcinoma with 5 of 13 nodes positive in approximately July 2003.

Dr. S.D. concluded that based on her review of the available medical records, the Veteran had very dense breasts with fibrocystic disease, and this sort of breast presentation has been notoriously difficult to assess, both with imaging studies and digital exams.  She noted further that a review of the records reveals that there was an abnormality in the upper outer quadrant of the right breast that seemed to be tender for her as far back as November 1997, and this is very likely to be the breast cancer before it started to make changes that were enough that they could be visualized on mammogram.  However, she stated that there was "no way to say for sure."  She noted further that it is well established that early stages of breast cancer are present for many years before reaching a size which makes them clinically apparent or diagnosable with available surveillance technology, but it appeared to her that the Veteran's problem dated back "quite some time."  Dr. S.D. also noted that one factor involved in surveillance and diagnosis for many patients is moving from one location to another and having studies and exams with different providers, different mammogram systems, and films not always being easily available for comparison.  Her final impression was that the Veteran had an advanced stage of breast cancer "with some evidence of problems in that area dating back to 1993."

The Veteran was afforded a VA examination in July 2013.  The examiner opined the Veteran's breast cancer was less likely as not incurred in or aggravated by military service.  In rendering his opinion, the physician's assistant noted that the Veteran was in service from August 1983 to December 1992.  Her enlistment physical examination dated in February 1993 was silent for documentation of breast cancer.  Service treatment records are silent for evidence of documentation of breast cancer or evidence of exposure to ionizing radiation during military service.  VA treatment records show that an April 1983 mammogram revealed category B dense lactating breasts, and no definite evidence of malignancy.  Finally, he noted that the Veteran was diagnosed with invasive carcinoma of the right breast in July 2003, 10 years following military service and not during service.

The examiner also opined that the Veteran's breast cancer is not secondary to a service-connected disease, to include fibrocystic breast disease.  In this regard, the examiner noted that review of current medical literature, including Up-to-Date and MEDLINE, reveals fibroadenomas of the breast are the most common causes of benign breast condition. with 90 percent or more of palpable breast masses found in women in their 20s to early 50s.  Older age and obesity have been shown to increase the chance that a palpable breast mass is cancerous on biopsy.  Of note, this Veteran's risk factors include; age: the Veteran was 41 years of age at the time of diagnosis, with relative risk (RR) of 3.76 and obesity: (weight 168.8 lbs., BMI 29.9 at time of diagnosis, RR 1.27.  Furthermore, research suggests that, for the majority of women with simple fibroadenomas, there is no increased risk of developing breast cancer. 

Another VA opinion was submitted in April 2014. The VA physician opined that the Veteran's breast cancer is less likely than not caused by or a result of a service-connected disability, to include, but not limited to, fibrocystic breast disease.  He offered the following rationale: 

The cause for breast cancer is unknown.  According to Med Scape, the risk factors for this condition are increasing age over forty, female sex, family history of breast cancer, late age at first pregnancy, nulliparity, late age of menopause, prolonged exposure to elevated levels of sex hormones, certain types of diet, obesity, and radiation exposure.  According to Up To Date, Nonproliferative epithelial lesions are generally not associated with an increased risk of breast cancer.  It should be noted that terms such as fibrocystic changes, fibrocystic disease, chronic cystic mastitis, and mammary dysplasia refer to nonproliferative lesions and are not useful clinically, as they encompass a heterogeneous group of diagnoses.

With regard to the Veteran specifically, the VA physician noted that she had the risk factors of her age, obesity, and a family history of breast cancer, which either alone or in concert would make it more likely to have resulted in the development of the breast cancer than from the fibrocystic changes.  He noted further that despite the fact that fibrocystic disease is not a useful clinical term, nevertheless as a nonproliferative lesion, it is not associated with an increased risk of breast cancer.

The VA physician also noted that the service-connected issues of the dermatitis/eczema, residuals of specific phobia/nervous condition, hysterectomy, cervical spine condition, right breast scarring, lumbosacral condition, tinnitus, anal fissure and microcytic anemia, bilateral onychocryptosis, sinusitis and allergic rhinitis are not considered risk factors or causation for the development of breast cancer.

Dr. W.S. also opined that the Veteran's breast cancer less likely than not had its onset within one year of separation from active duty service.  He offered the following rationale:

The Veteran was found to have spread of the breast cancer to the adjacent lymph nodes at the time it was diagnosed in 2003.  This type of malignancy does spread early in its presentation.  Therefore the breast cancer would not have been present in 1992, as there would have been evidence of diffuse metastases to various areas of the body since the veteran did not receive any treatment for this condition.  Most likely in such cases, the Veteran would have expired by 2003 given an unchecked, untreated course of breast cancer.

Specifically with regard to Dr. S.D.'s September 2006 findings, Dr. W.S. noted that Dr. S.D. mentions that the early stages of breast cancer may be present for many years before reaching a size that makes them clinically apparent or diagnosable.  However her discussion does not mention that the cancer will spread to other areas of the body and is independent of the size of the breast lesion at the time it is diagnosed.  Dr. W.S. noted that this is a determining factor that does show if the cancer was recent since the metastases will appear relatively early in the course of the disease rather than waiting some ten years to manifest themselves.
In accordance with the Board's July 2017 remand and the above-noted April 2017 JMR, which both noted that the July 2013 and April 2014 VA opinions were inadequate, in that they did not include a discussion of aggravation of the Veteran's breast cancer from her service-connected fibrocystic breast disease, the Veteran was afforded her most recent VA examination with an opinion in August 2017.  Due to inadequacies in the August 2017 opinion, an addendum opinion was submitted in January 2018.  In the final opinion, the examiner concluded that the Veteran's breast cancer is less likely as not etiologically related in whole or in part to her active service.  In her rationale, the examiner stated that the Veteran was diagnosed with breast cancer in 2003, many years after service, and there is no objective evidence linking the breast cancer to service.  The examiner noted further that while mammography is used to detect breast cancer, there is no medical literature linking breast cancer to the radiation exposure from mammograms.  In this regard, modern-day mammography only involves a tiny amount of radiation-even less than a standard chest X-ray, and the risk posed by a single scan is extremely small.  Modern machines use low radiation doses to get breast x-rays that are high in image quality.  On average, the total dose for a typical mammogram with 2 views of each breast is about 0.4 millisieverts, or mSv.  A mSv is a measure of radiation dose.  To put the dose into perspective, people in the US are normally exposed to an average of about 3 mSv of radiation each year just from their natural surroundings.  This is called background radiation.  The dose of radiation used for a screening mammogram of both breasts is about the same amount of radiation a woman would get from her natural surroundings over about 7 weeks.  The medical literature does not support a medical relationship between radiation exposure during mammography and breast cancer.  

The examiner also opined that the Veteran's breast cancer is less likely as not caused or aggravated by the service-connected fibrocystic breast disease.  In rendering this opinion, the examiner noted that there is no medical literature linking
fibrocystic breast disease to breast cancer.  The examiner noted further that fibrocystic breast disease is a benign condition that affects many women.  It is associated with stress and caffeine, causing painful cysts in the upper outer quadrants of the breast.  The disease is known to fluctuate due to hormonal changes.  

Furthermore, the Veteran was diagnosed with invasive ductal carcinoma, which is the number one type of breast cancer among women.  The examiner concluded that the medical literature does not support a medical relationship between the Veteran's breast cancer and fibrocystic breast disease or between radiation exposure during mammography and breast cancer.

In this case, the Board finds that the Veteran was not diagnosed with breast cancer until July 2003, approximately 10 years after service.  The mere absence of medical records does not contradict a Veteran's statements about her symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  Furthermore, continuity of symptomatology has not been established through the competent evidence of record.  In this regard, the Veteran argues that she had signs of breast cancer prior to her actual diagnosis in 2003, and the VA physician, S.D., MD, noted in 2006 that there was an abnormality in the upper outer quadrant of the right breast that seemed to be tender for the Veteran as far back as November 1997, and opined that it is very likely to have been the breast cancer before it started to make changes that were enough that they could be visualized on mammogram.  However, she also stated that there was "no way to say for sure."  She also concluded that the Veteran had an advanced stage of breast cancer "with some evidence of problems in that area dating back to 1993."  The Board finds that the fact that Dr. S.D. stated that there was "no way to say for sure" that the November 1997 abnormal findings in the right breast were early manifestations of the Veteran's breast cancer, and that there was "some evidence of 'problems' in that area dating back to 1993," makes her opinion inconclusive, and therefore, inadequate on its own, to support a grant of service connection.  The remainder of the probative medical evidence of record, noted above, does not support the Veteran's claim that her breast cancer is related to service, manifested within one year of her discharge in 1991, or that it is secondary to her service-connected fibrocystic breast disease.  There is no other competent medical evidence or opinions which relate the Veteran's breast cancer to her active military service or a service-connected disability.

The Board has taken the contention of the Veteran that her breast cancer was caused by her service with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and April 2010 testimony during her Travel Board hearing, and finds no evidence that may serve as a medical nexus between the Veteran's service or her service-connected fibrocystic breast disease and her breast cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of breast cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board also notes that the Veteran's breast cancer may not be presumed incurred during active military service because, as noted above, the evidence does not show that this chronic disease was manifested to a degree of at least 10 percent disabling within one year after the Veteran's active military service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim for service connection for breast cancer with maxillary metastasis.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C. § 5107(b) (2012).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for breast cancer with maxillary metastasis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


